DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1 and 2 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in an email
communication with Applicant’s representative Brian Galvin (Reg. No. 50,966) on 21 July 2022.

The claims are amended as presented below:
2.	(Currently Amended) A method for information storage and retrieval using blockchain and pointer databases, comprising the steps of:
receiving identification information for the user;
encrypting the identification information;
creating a block for insertion into a blockchain, the block comprising the encrypted identification information, and a block identifier;
creating a searchable pointer database record for the block comprising the block identifier and searchable text descriptor of the data and at least a portion of the identification information contained in the block;


determining that network connectivity is unavailable;
storing the block in a queue for later appending to the distributed blockchain and storing the record in a queue for later incorporation into the hierarchical biometric domain name database within a standard domain name system;
determining that network connectivity has become available;
transmitting the block to be appended to a distributed blockchain and transmitting the record for incorporation into a hierarchical biometric domain name database within a standard domain name system;
receiving a text descriptor from the user, wherein the text descriptor comprises the identifying information of the user;
querying the pointer database with the text descriptor;
querying the distributed blockchain for any returned block numbers received from the pointer database;
decrypting the returned block from the distributed blockchain;
comparing the encrypted identification information from the returned block with the encrypted identification information from the user; and
displaying the decrypted block contents to the user.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1 and 2:
The closest prior art is Sun et al. (U.S. Patent Application Publication No. 20200050595 A1, hereinafter referred to as Sun), which teaches a system for information storage using blockchain and pointer databases, comprising:
a user portal comprising a first plurality of programming instructions stored in a memory and operating on a processor of a computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the processor to (see Sun para. 0016 and Fig. 2: computer 201 comprises processors 218 coupled to memories 220, to provide machine interfaces 210 to the user):
receive data from a user (see Sun para. 0020: the system receives a data element to be inserted into a blockchain);
receive identification information for the user (see Sun para. 0038: the data element comprises a patient identifier for a patient in a hospital);
encrypt the data and identification information (see Sun para. 0020: the data element is encrypted);
create a block for insertion into a blockchain, the block comprising the encrypted data (see Sun para. 0020: the system receives a data element to be inserted into a blockchain, and the data element is encrypted; and see Sun para. 0022 and Fig. 3: data elements are inserted into blocks of a blockchain) and identification information (see Sun para. 0038: the data element comprises a patient identifier for a patient in a hospital), and a block identifier (see Sun para. 0022 and Fig. 3: each block of the blockchain is identified by a block ID);
create a searchable pointer database record for the block (see Sun para. 0038 and Fig. 4: auxiliary index 426) comprising the block identifier (see Sun para. 0038 and Fig. 4: each index includes block IDs) and searchable text descriptor of the data (see Sun para. 0033: query by patient name) and at least a portion of the identification information contained in the block (see Sun para. 0038: patient identifier);
transmit the block to a blockchain manager (see Sun para. 0020 and Fig. 1: each blockchain node provides various functions maintenance of the blockchain); and
transmit the record to a pointer database manager (see Sun para. 0036 and Fig. 4: an executable data element 402 manages its corresponding auxiliary index 422); and
a blockchain manager comprising a second plurality of programming instructions stored in a memory and operating on a processor of a computing device (see Sun para. 0016 and Fig. 2: computer 201 comprises processors 218 coupled to memories 220), wherein the second plurality of programming instructions, when operating on the processor, cause the processor to (see Sun para. 0020 and Fig. 1: each blockchain node provides various functions maintenance of the blockchain) and configured to:
receive the block from the user portal (see Sun para. 0020 and Fig. 1: each blockchain node provides various functions maintenance of the blockchain, including creation of new data blocks in the blockchain);
if the computing device is connected to a network, transmit the block to be appended to a distributed blockchain (see Sun para. 0020 and Fig. 1: each blockchain node provides various functions maintenance of the blockchain, including creation of new data blocks in the blockchain);
a pointer database manager comprising a third plurality of programming instructions stored in a memory and operating on a processor of a computing device (see Sun para. 0016 and Fig. 2: computer 201 comprises processors 218 coupled to memories 220), wherein the third plurality of programming instructions, when operating on the processor, cause the processor to (see Sun para. 0036 and Fig. 4: an executable data element 402 manages its corresponding auxiliary index 422) and configured to:
receive the record from the user portal (see Sun para. 0022: a participating entity provides a data element to be stored);
if the computing device is connected to a network, transmit the record for incorporation into a domain name system (see Sun para. 0035: an auxiliary index is created for the data element provided to be stored; and see Sun para. 0033: the system provides for naming within a particular domain, e.g. a hospital);
wherein the system is configured to retrieve stored data (see Sun para. 0035: the system provides efficient information retrieval from the blockchain), comprising:
a fourth plurality of programming instructions stored in a memory and operating on a processor of a computing device (see Sun para. 0016 and Fig. 2: computer 201 comprises processors 218 coupled to memories 220), wherein the fourth plurality of programming instructions, when operating on the processor, cause the processor to:
receive a text descriptor from the user (see Sun para. 0051 and Fig. 8: at step 802, the system receives a patient name to be queried);
query the pointer database manager with the text descriptor (see Sun para. 0051 and Fig. 8: at step 806, the auxiliary index is queried based on the name of the particular patient);
query the blockchain manager for any returned block numbers received from the pointer database manager (see Sun para. 0051: at step 810, the system obtains blockchain data items corresponding to the block IDs returned from the auxiliary index);
decrypt the returned block from the blockchain manager (see Sun para. 0021: the encrypted data elements are decrypted and provided to the entities participating in the blockchain);
display the decrypted block contents to the user (see Sun para. 0021: the encrypted data elements are decrypted and provided to the entities participating in the blockchain).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
receive the searchable pointer database record from the user portal;
if the computing device is connected to a network, transmit the record for incorporation into a hierarchical biometric domain name database within a standard domain name system; and
if the computing device is not connected to a network, store the record in a queue for later incorporation into the hierarchical biometric domain name database stored within a standard domain name system;
receive a text descriptor from the user, wherein the text descriptor comprises identifying information of the user;
capture data from the user, the data being of the same type already stored from the user with the verification terminal;
query the pointer database manager with the text descriptor;
query the blockchain manager for any returned block numbers received from the pointer database manager;
decrypt the returned block from the blockchain manager;
compare the stored data from the returned block with the captured data from the user; and
return a confirmation if the compared data matches the stored data
(independent claim 1), and

determining that network connectivity is unavailable;
storing the block in a queue for later appending to the distributed blockchain and storing the record in a queue for later incorporation into the hierarchical biometric domain name database within a standard domain name system;
determining that network connectivity has become available;
transmitting the block to be appended to a distributed blockchain and transmitting the record for incorporation into a hierarchical biometric domain name database within a standard domain name system;
receiving a text descriptor from the user, wherein the text descriptor comprises the identifying information of the user;
querying the pointer database with the text descriptor;
querying the distributed blockchain for any returned block numbers received from the pointer database;
decrypting the returned block from the distributed blockchain;
comparing the encrypted identification information from the returned block with the encrypted identification information from the user; and
displaying the decrypted block contents to the user
(independent claim 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163